Citation Nr: 0415390	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a post-
operative scar on the neck.




ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pa., which 
granted the veteran's claim for service connection 
for a post-operative scar on the neck and assigned an initial 
noncompensable (i.e., 0 percent) evaluation.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

The veteran's October 2001 claim also included a claim for 
service connection for neck and shoulder pain.  In April 
2002, the RO denied service connection for degenerative 
arthritis of the cervical spine with associated neck and 
shoulder pain.  The veteran's December 2002 Notice of 
Disagreement (NOD), however, did not include an appeal of 
this decision.  Thus, the Board will only address the issue 
of whether a higher initial rating is warranted for his post-
operative scar.  See 38 C.F.R. § 20.200 (2003).

Unfortunately, however, because the rating criteria governing 
residual scars were revised since the onset of this appeal, 
this appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In June 1969, while in active service, the veteran had a mole 
removed from the back of his neck.  The service medical 
records (SMRs) described the mole as an ellipse of grayish-
white skin, 1.8 x 0.5 cm in greatest dimensions, with a 0.5 
cm grayish -brown lesion in the center. 



On VA examination in January 2002, the examiner described the 
scar as 2 x 0.8 cm in dimension, located on the back rear of 
the veteran's neck.  The scar was normal in appearance, 
nontender to palpation, and not elevated.  There was no 
inflammation, edema, and no keloid formation.  It was 
normopigmented.  The physician concluded that the impairment 
did not cause any disfigurement.

The veteran submitted an October 2001 statement and 
evaluation by Dr. Pilkington, which revealed a "well healed 
skin excision at the base of the right neck, posteriorly."  
There was no inflammatory change, no growth, and everything 
was well healed.  The physician found no skin dimpling or 
masses.  He found "nothing suspicious" and concluded that 
the scar was not related to the veteran's neck and back pain.

The rating criteria used to determine the severity of the 
residual scar at issue were revised effective August 30, 
2002, during the pendency of this appeal and after the 
January 2002 VA examination.  So there is a possibility that 
the new criteria are more favorable than the old criteria 
and, if so, the veteran is entitled to have his claim 
considered under the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. 
App. 79, 80 (1997).  Note, however, that the new criteria 
only can be applied as of the effective date of the change, 
unless otherwise indicated.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The new criteria set forth eight characteristics of 
disfigurement due to scars.  But unfortunately, at present, 
there simply is insufficient medical evidence of record to 
determine whether the veteran has disfigurement to an extent 
contemplated by the criteria for a higher (i.e., compensable) 
rating.  So a VA dermatology examination is need to properly 
rate his residual scar.  38 U.S.C.A. § 5103A(d).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to any further adjudication of the claim, 
the RO must review the claims file and ensure that 
all notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure the 
new notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  Also ask the veteran to submit any 
relevant evidence in his possession and to identify 
the source of any additional pertinent treatment or 
evaluation, VA or private, the records of which 
have not been obtained.  Obtain the records of the 
treatment cited, and if any records cannot be 
obtained, notify the veteran in accordance with 
the VCAA.

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from his 
service-connected scar.  To facilitate 
making this determination, the claims 
folder must be made available to and 
reviewed by the examiner for the 
veteran's pertinent medical history.  
To properly rate the scar, the examiner 
must note the size, location, and other 
relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement 
and indicating whether the scar is deep 
or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scar 
should be identified, too.  The examiner 
should indicate, as well, the extent of 
bodily involvement, i.e., the percentage 
of total body surface area involved and 
the type and duration of treatment 
afforded the veteran.  Color photographs 
depicting the scar should be taken and 
associated with the examination report.  

The rationale for all diagnoses and 
opinions expressed must also be provided.

3.  Review the claims file.  If any 
development is incomplete, or if the 
examination report does not contain sufficient 
information to respond to the questions posed 
and properly rate the disability at issue, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the claim in light of any 
additional evidence obtained.  If it remains 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran.  Give him 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




